                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

                                              §
CXT SYSTEMS, INC.,                            §
                                              §
                 Plaintiff,                   §
       v.                                     §     Case No. 2:19-cv-00270-JRG-RSP
                                              §
NEIMAN MARCUS GROUP LTD. LLC,                 §
                                              §
                 Defendant.                   §
                                              §


                                 DOCKET CONTROL ORDER

       In accordance with the Scheduling conference held in this case on September 20, 2019, it

is hereby ORDERED that the following schedule of deadlines is in effect until further order of

this Court:

               New Deadline                 Event

              December 7, 2020              *Jury Selection – 9:00 a.m. in Marshall, Texas
                                            before Judge Rodney Gilstrap

              November 2, 2020              *Pre-Trial Conference – 9:00 a.m. in Marshall,
                                            Texas before Judge Roy Payne

              October 26, 2020              *Notify Deputy Clerk in Charge regarding the date
                                            and time by which juror questionnaires shall be
                                            presented to accompany by jury summons if the
                                            Parties desire to avail themselves the benefit of
                                            using juror questionnaires1




1
  The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
in Advance of Voir Dire.
 New Deadline        Event

October 26, 2020     *Notify Court of Agreements Reached During
                     Meet and Confer

                     The parties are ordered to meet and confer on any
                     outstanding objections or motions in limine. The
                     parties shall advise the Court of any agreements
                     reached no later than 1:00 p.m. three (3) business
                     days before the pre-trial conference.

October 26, 2020     *File Joint Pretrial Order, Joint Proposed Jury
                     Instructions, Joint Proposed Verdict Form,
                     Responses to Motions in Limine, Updated Exhibit
                     Lists, Updated Witness Lists, and Updated
                     Deposition Designations

October 19, 2020     *File Notice of Request for Daily Transcript or
                     Real Time Reporting.

                     If a daily transcript or real time reporting of court
                     proceedings is requested for trial, the party or
                     parties making said request shall file a notice with
                     the Court and e-mail the Court Reporter, Shelly
                     Holmes, at shelly_holmes@txed.uscourts.gov.

October 13, 2020     File Motions in Limine

                     The parties shall limit their motions in limine to
                     issues that if improperly introduced at trial would
                     be so prejudicial that the Court could not alleviate
                     the prejudice by giving appropriate instructions to
                     the jury.

October 13, 2020     Serve Objections to Rebuttal Pretrial Disclosures

October 5, 2020      Serve Objections to Pretrial Disclosures; and Serve
                     Rebuttal Pretrial Disclosures

September 21, 2020   Serve Pretrial Disclosures (Witness List,
                     Deposition Designations, and Exhibit List) by the
                     Party with the Burden of Proof




                       2
             New Deadline                     Event

           September 14, 2020                 *Response to Dispositive Motions (including
                                              Daubert Motions). Responses to dispositive
                                              motions that were filed prior to the dispositive
                                              motion deadline, including Daubert Motions, shall
                                              be due in accordance with Local Rule CV-7(e), not
                                              to exceed the deadline as set forth in this Docket
                                              Control Order.2 Motions for Summary Judgment
                                              shall comply with Local Rule CV-56.

           August 31, 2020                    *File Motions to Strike Expert Testimony
                                              (including Daubert Motions)

                                              No motion to strike expert testimony (including a
                                              Daubert motion) may be filed after this date
                                              without leave of the Court.

           August 31, 2020                    *File Dispositive Motions

                                              No dispositive motion may be filed after this date
                                              without leave of the Court.

                                              Motions shall comply with Local Rule CV-56 and
                                              Local Rule CV-7. Motions to extend page limits
                                              will only be granted in exceptional circumstances.
                                              Exceptional circumstances require more than
                                              agreement among the parties.

           August 24, 2020                    Deadline to Complete Expert Discovery

           August 10, 2020                    Serve Disclosures for Rebuttal Expert Witnesses

           July 20, 2020                      Deadline to Complete Fact Discovery and File
                                              Motions to Compel Discovery




2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure
to oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                                3
New Deadline    Event

July 20, 2020   Serve Disclosures for Expert Witnesses by the
                Party with the Burden of Proof

                Final Election of Asserted Prior Art

                Defendant shall serve a Final Election of Asserted
                Prior Art, which shall assert no more than six prior
                art references against each patent and not more
                than a total determined by multiplying the number
                of Asserted Patents by 5 (e.g., 4 Asserted Patents
                results in an election of no more than 20 prior art
                references). For purposes of this Final Election of
                Asserted Prior Art, each obviousness combination
                counts as a separate prior art reference.

July 7, 2020    Comply with P.R. 3-7 (Opinion of Counsel
                Defenses)

July 3, 2020    Final Election of Asserted Claims

                Plaintiff shall serve a Final Election of Asserted
                Claims, which shall identify no more than five
                asserted claims per patent from among the ten
                previously identified claims and no more than a
                total determined by multiplying the number of
                Asserted Patents by 4 (e.g., 4 Asserted Patents
                results in a final election of no more than 16 total
                claims).

June 25, 2020   *Claim Construction Hearing – 9:00 a.m. in
                Marshall, Texas before Judge Roy Payne

June 2, 2020    *Comply with P.R. 4-5(d) (Joint Claim
                Construction Chart)

May 26, 2020    *Comply with P.R. 4-5(c) (Reply Claim
                Construction Brief)

May 19, 2020    Comply with P.R. 4-5(b) (Responsive Claim
                Construction Brief)




                  4
 New Deadline    Event

May 5, 2020      Comply with P.R. 4-5(a) (Opening Claim
                 Construction Brief) and Submit Technical
                 Tutorials (if any)

                 Good cause must be shown to submit technical
                 tutorials after the deadline to comply with P.R. 4-
                 5(a).

May 5, 2020      Deadline to Substantially Complete Document
                 Production and Exchange Privilege Logs

                 Counsel are expected to make good faith efforts to
                 produce all required documents as soon as they are
                 available and not wait until the substantial
                 completion deadline.

                 Preliminary Election of Asserted Prior Art

                 Defendant shall serve a Preliminary Election of
                 Asserted Prior Art, which shall assert no more than
                 twelve prior art references against each patent and
                 not more than a total determined by multiplying
                 the number of Asserted Patents by 10 (e.g., 4
                 Asserted Patents results in an election of no more
                 than 40 prior art references).

April 21, 2020   Comply with P.R. 4-4 (Deadline to Complete
                 Claim Construction Discovery)

                 Preliminary Election of Asserted Claims

                 Plaintiff shall serve a Preliminary Election of
                 Asserted Claims to each Defendant, which shall
                 assert no more than ten claims from each patent
                 and not more than a total determined by
                 multiplying the number of Asserted Patents
                 multiplied by 8 (e.g., 4 Asserted Patents results in
                 an election of no more than 32 total claims).

April 14, 2020   File Response to Amended Pleadings




                   5
            New Deadline                  Event

         March 31, 2020                   *File Amended Pleadings

                                          It is not necessary to seek leave of Court to amend
                                          pleadings prior to this deadline unless the
                                          amendment seeks to assert additional patents.

         March 24, 2020                   Comply with P.R. 4-3 (Joint Claim Construction
                                          Statement)

         March 3, 2020                    Comply with P.R. 4-2 (Exchange Preliminary
                                          Claim Constructions)

         February 11, 2020                Comply with P.R. 4-1 (Exchange Proposed Claim
                                          Terms)

         November 29, 2019                Comply with Standing Order Regarding Subject-
                                          Matter Eligibility Contentions3

         November 29, 2019                Comply with P.R. 3-3 & 3-4 (Invalidity
                                          Contentions)

         October 25, 2019                 *File Proposed Protective Order and Comply with
                                          Paragraphs 1 & 3 of the Discovery Order (Initial
                                          and Additional Disclosures)

                                          The Proposed Protective Order shall be filed as a
                                          separate motion with the caption indicating
                                          whether or not the proposed order is opposed in
                                          any part.

         October 11, 2019                 *File Proposed Docket Control Order and
                                          Proposed Discovery Order

                                          The Proposed Docket Control Order and Proposed
                                          Discovery Order shall be filed as separate motions
                                          with the caption indicating whether or not the
                                          proposed order is opposed in any part.

         October 11, 2019                 Join Additional Parties




3
 _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf



                                           6
              New Deadline                    Event

               October 4, 2019                Comply with P.R. 3-1 & 3-2 (Infringement
                                              Contentions)
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be
appropriate for every case. The Court finds that the Parties are best suited to evaluate whether
mediation will benefit the case after the issuance of the Court’s claim construction order.
Accordingly, the Court ORDERS the Parties to file a Joint Notice indicating whether the case
should be referred for mediation within fourteen days of the issuance of the Court’s claim
construction order. As a part of such Joint Notice, the Parties should indicate whether they have
a mutually agreeable mediator for the Court to consider. If the Parties disagree about whether
mediation is appropriate, the Parties should set forth a brief statement of their competing
positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital
copies of the relevant expert report(s) and accompanying exhibits shall be submitted on a single
flash drive to the Court. Complete digital copies of the expert report(s) shall be delivered to
the Court no later than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
to the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

      Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO


                                                7
shall include a proposed order that lists all of the remaining dates in one column (as above) and
the proposed changes to each date in an additional adjacent column (if there is no change for a
date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the
remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”
       SIGNED this 3rd day of January, 2012.
       SIGNED this 18th day of October, 2019.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE




                                                8
